Citation Nr: 1011667	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1967 to December 1970.  The Veteran died in 
February 2002 at the age of 54.  The appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which effectively denied entitlement to the 
benefit currently sought on appeal.  See Board remand, April 
2006.  

The appellant appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from St. Louis, Missouri 
in February 2008 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDING OF FACT

On February 25, 2010, prior to the promulgation of a decision 
in this appeal, the Board received written notification from 
the appellant, through her authorized representative, that a 
withdrawal of the matter of nonservice-connected death 
pension is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

On February 25, 2010, prior to the promulgation of a decision 
in this appeal, the Board received written notification from 
the appellant's representative indicating that the appellant 
was aware that her income exceeds the maximum allowed amount 
for the benefit sought, and as such wished to withdraw the 
pending appeal for nonservice-connected death pension.  











	(CONTINUED ON NEXT PAGE)


Therefore, the appeal regarding this issue is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.


ORDER

The appeal regarding nonservice-connected death pension is 
dismissed.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


